Citation Nr: 9912760	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-45 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied nonservice-connected 
disability pension benefits.  In October 1996, the Board 
remanded this claim to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran has submitted a well-grounded claim for 
entitlement to a permanent and total disability evaluation 
for pension purposes, and the evidence is sufficient to 
equitably decide this appeal.

2.  Of his ratable disorders, the veteran's residuals of a 
head injury with headaches, seizures and left arm paresthesia 
are 30 percent disabling; his low back pain, presbyopia, and 
hepatitis are each 10 percent disabling; and his dermatitis 
is 0 percent disabling.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

4.  The veteran is 44 years old, has a general equivalency 
diploma and a two-year secondary degree, with vocational 
training and experience in clerical positions, food 
preparation and hospital housekeeping, and he worked as 
recently as 1991.

5.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17, 4.25, 4.27 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
pension claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in a light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  In accordance with the VA's Schedule 
for Rating Disabilities, one may establish that the veteran 
has a lifetime impairment that renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502.  This method requires rating 
each disability under the appropriate diagnostic code, and 
then combining the ratings to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.

However, notwithstanding a combined schedular evaluation 
which is less than 100 percent, if a veteran suffers the 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or of the sight of both eyes, or 
becomes permanently helpless or permanently bedridden, the 
veteran will be considered permanently and totally disabled 
for pension purposes on a de facto basis.  38 C.F.R. § 4.15 
(1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the veteran has a 
lifetime impairment which precludes the veteran from securing 
and following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability of 40 percent or more and a combined 
disability rating of at least 70 percent.  38 C.F.R. § 4.16.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

A preliminary review of the record discloses that the 
veteran's disabilities and their respective ratings as of the 
July 1993 rating decision now on appeal are as follows:  low 
back pain, residuals of herniated disc, by history, 10 
percent; residuals of head injury, with headache, seizures 
and left arm paresthesia, by history only, 10 percent; 
presbyopia, bilateral, 10 percent; hepatitis, by history, 
noncompensable (0 percent); and dermatitis of both hands and 
right thigh, noncompensable (0 percent).  In addition to 
those disabilities rated by the RO, the veteran has also 
complained of cervical pain, right ear hearing loss and 
depression.

The RO rated the veteran's back disability, including 
residuals of a herniated disc, diagnosed by history only, as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome.  
Diagnostic Code 5293 prescribes a 20 percent evaluation for 
the moderate form of the disease with recurring attacks and 
10 percent for the mild form. 

The veteran asserts he injured his back at work and that he 
was told he had a herniated disc.  He complains of pain from 
the lower back, traveling up to the thoracic spine and neck.  
X-rays of the thoracic and lumbosacral spines performed in 
June 1993 were negative for recent fracture or dislocation, 
and showed good alignment of vertebral bodies and well 
preserved interspaces.  X-rays of the cervical spine 
performed in June 1993 showed normal results with good disc 
space and normal paraspinal tissues and neural foramina.  
Treatment records from July 1993 indicate the veteran 
complained of pain in the back radiating to his shoulders.  
He also complained of numbness in his left leg and hand and 
swelling in his right hand.  He stated he cannot lift heavy 
weights or reach up.  He was observed by a treating physician 
to ambulate well, and he responded positively to 
transcutaneous electrical nerve stimulation therapy.  He has 
stated that his symptoms are also alleviated by rest and 
Tylenol.  Based on this evidence, the Board finds that the 
currently assigned 10 percent evaluation for low back pain is 
appropriate; no separate evaluation is assignable for other 
segments of the spine.  There is no evidence that the veteran 
suffers from moderate recurring attacks, but rather the 
evidence shows only mild symptoms which respond well to 
medication.  Moreover, an increased evaluation pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995), is not shown to be 
warranted, as pain in a listed criterion of Diagnostic Code 
5293, and there is otherwise no objective evidence of 
weakened movement, excess fatigability with use, 
incoordination, or arthritic involvement.

The veteran's headaches and other residuals of his alleged 
head injury were rated by the RO under the analogous listing 
of 38 C.F.R. § 4.130, Diagnostic Code 9304 for dementia due 
to head trauma.  See 38 C.F.R. § 4.20.  The Board finds, 
however, that the predominant disability is that of headaches 
and that 38 C.F.R. § 4.124a, Diagnostic Code 8100 for 
migraines, present the appropriate criteria with which to 
evaluate the veteran's complaints.  Migraines are rated at 30 
percent if they are characterized by prostrating attacks 
occurring on an average once a month over the last several 
months; at 10 percent if they are characterized by 
prostrating attacks averaging one in 2 months over the last 
several months; and as noncompensable with less frequent 
attacks.

The evidence of record contains a June 1993 x-ray of the 
skull showing no evidence of cranial or intracranial 
abnormality.  The veteran reports that he was hit on the head 
at work and since that time has experienced headaches and 
seizures approximately twice a month, as well as a sense that 
he is falling at which time he notices a muskrat smell.  He 
also feels pain and tightness of the left upper extremity, as 
well as shaking, coldness and numbness of that area.  
According to the veteran, these headaches have caused 
vomiting and visual disturbances.  He takes Tylenol and 
Tylenol with codeine to alleviate symptoms.  Based on the 
evidence on file, which the undersigned notes is devoid of 
data verifying any recent seizures or left arm impairment, 
and assuming the credibility of the veteran's statement that 
his headaches are occurring at a rate of twice monthly, the 
Board finds that an evaluation of 30 percent, but none 
greater, is for assignment.  The veteran's headaches and 
other residuals of head trauma are not characterized by very 
frequent completely prostrating and prolonged attacks which 
are productive of a severe economic inadaptability, so as to 
warrant the next higher rating of 50 percent.

The veteran alleges that he suffered a chemical splash to the 
eyes.  In a June 1993 vision examination, no residuals of a 
chemical splash were observed.  Results of distance vision 
testing for the right eye were 20/400 uncorrected and 20/20 
corrected, and for the left eye, 20/50 uncorrected and 20/20 
corrected.  The examiner found no diplopia, no visual field 
deficit, and no afferent pupillary defect.  Nuclear sclerosis 
of the optic nerve was found.  The examiner diagnosed 
prepresbyopia of the optic nerve.

The RO evaluated presbyopia, which is essentially vision 
impairment due to advancing years or old age, see McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992), as 10 percent 
disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6099, the 
general rating for disorders of the eye.  See 38 C.F.R. 
§ 4.27.  The veteran's vision disability can be evaluated in 
accordance with 38 C.F.R. § 4.75 and Table V-Ratings for 
Central Visual Acuity Impairment.  An evaluation of a visual 
acuity impairment is performed using the best distant vision 
obtainable after correction by glasses, with some exceptions 
not applicable hereto.  38 C.F.R. § 4.75.  Because the 
veteran's distant vision is 20/20 in both eyes with 
corrective lenses, he is not entitled to an evaluation 
greater than the 10 percent awarded by the RO.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.

The veteran's hepatitis was rated by the RO as noncompensable 
under 38 C.F.R. § 4.115, Diagnostic Code 7345.  Hepatitis is 
rated at 10 percent if there is demonstrable liver damage 
with mild gastrointestinal disturbance; and as noncompensable 
if asymptomatic.  A May 1993 liver biopsy showed no 
significant disease of the liver, although liver function 
studies at that time were noted to be elevated.  A July 1993 
progress note indicated that there was present chronic 
persistent hepatitis.  A May 1994 medical assessment 
indicated that the veteran's hepatitis was stable and that 
liver function tests were improving.  As the evidence is 
equivocal both as to the existence of any liver damage and as 
to the relationship of claimed gastrointestinal symptoms, 
such as constipation, bloating and flatulence to the 
veteran's hepatitis, the Board resolves the doubt in the 
veteran's favor and finds that his nonservice-connected 
hepatitis is 10 percent disabling.

The RO evaluated the veteran's dermatitis as noncompensable 
under the general listing for skin disorders, 38 C.F.R. 
§ 4.119, Diagnostic Code 7899.  The Board finds that the 
disorder is most analogous to eczema, rated under Diagnostic 
Code 7806.  A 10 percent evaluation is warranted where the 
disorder is characterized by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
and is noncompensable if characterized by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  The veteran's dermatitis is properly 
evaluated as noncompensable under Diagnostic Code 7806 
because there is no evidence in the record that the skin 
disorder is characterized by exfoliation, exudation or 
itching.  The fact that there is no evidence in the record 
that the veteran has sought treatment for dermatitis 
indicates further that the symptoms are not more than slight.

In addition to those disorders evaluated by the RO, the 
veteran has also complained of right ear hearing loss and 
depression.  With respect to the hearing loss claim, the 
veteran's hearing was evaluated in June 1993 with normal 
results.  The veteran states that he saw a specialist in 1992 
and that an audiogram was performed; however he did not know 
the results, nor did he provide any records or details 
regarding these examinations.  Thus, there is no evidence of 
record of a hearing impairment for VA purposes.  Also, the 
record reflects that the veteran sought VA medical assistance 
for bronchitis in September 1994 and obtained treatment for 
cocaine dependence and associated depression in June 1995, 
but, contrary to the veteran's assertions, neither his 
bronchitis nor depression is shown by medical data to be a 
chronic disability for which nonservice-connected disability 
pension benefits are payable.

Cocaine and alcohol abuse are entities that are directly 
attributable to the veteran's own willful misconduct and are 
not ratable disorders for purposes of his claim for VA 
pension benefits.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.1(n), 3.301(b),(c), 3.342 (1998).  

The Board notes that the RO scheduled the veteran for two VA 
compensation and pension examinations in February 1998, and 
the veteran failed to appear on both occasions.  The RO also 
asked the veteran to provide medical record release forms and 
addresses so that the RO could obtain private medical 
records, and the veteran failed to comply.  Thus, the record 
does not include recent evidence regarding the veteran's 
symptoms, and the Board must rely on 1993 records in reaching 
its decision.  After reviewing the evidence of record 
regarding each of the veteran's disabilities and the 
pertinent schedular criteria, the Board concludes that the 
currently assigned ratings are correct, and that the 
veteran's combined disability rating, achieved by applying 
the Combined Ratings Table of 38 C.F.R. § 4.25, results in a 
50 percent combined evaluation.  The veteran, therefore, is 
not entitled to pension benefits under 38 C.F.R. § 4.15.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities, as described above, would 
preclude an average person from sustaining some level of 
gainful employment.  Further, none of the veteran's 
disabilities constitutes a permanent and total disability 
under the applicable schedular criteria, and the combined 
evaluation is less than 70 percent.  In conclusion, the 
veteran's disabilities are clearly not representative of a 
total disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

As the veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, the Board must determine whether the 
veteran is entitled to pension benefits based on extra-
schedular criteria, including his age, occupational history, 
and other related factors.  38 C.F.R. § 3.321(b)(2).  In this 
regard, the Board notes that the veteran is 44 years old, has 
a general equivalency diploma and a two-year secondary degree 
in Education as well as some vocational training, and has 
worked in clerical positions, food preparation, and hospital 
housekeeping, including a number of years working at a VA 
hospital.  He has been unemployed since 1991 when he 
allegedly was terminated from his hospital job because of 
illness.  The veteran was not receiving Social Security 
Administration benefits or eligible therefore as of his 
November 1993 hearing.

Upon consideration of the veteran's disabilities, age, 
education and occupational history, the Board finds that the 
veteran is not permanently and totally disabled.  The Board 
notes that the record contains no medical opinion supporting 
the veteran's contention that his disabilities prevent him 
from all types of employment.  Although the veteran may have 
difficulty with certain types of employment which involve 
heavy lifting, there is no indication that the veteran is 
precluded from all types of employment.  In fact, according 
to the veteran's own hearing testimony, he has clerical and 
secretarial training and experience which would afford him 
the skills to perform jobs involving sedentary activities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim of entitlement to a permanent and 
total disability evaluation for pension purposes.  The 
evidence is not in equipoise and the record affords no basis 
to grant the veteran's claim at the present time.


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 


